            Case 1:18-cv-00378-APM Document 94 Filed 08/23/21 Page 1 of 2




                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA

_________________________________________
                                          )
FATMA MAROUF et al.,                      )
                                          )
      Plaintiffs,                         )
                                          )
             v.                           )                   Case No. 18-cv-00378 (APM)
                                          )
XAVIER BECERRA et al.,                    )
                                          )
      Defendants.                         )
_________________________________________ )

                                                ORDER

       After reviewing the Joint Status Report, ECF No. 93, the court orders the following with

regard to further proceedings in this matter:

       I.       Scheduling.

                A.     The parties’ Motions for Summary Judgment shall be filed on or before
                       November 19, 2021;

                B.     The parties’ Responses in Opposition to Summary Judgment shall be filed
                       on or before January 18, 2022; and

                C.     The parties’ Replies, if any, shall be filed on or before February 8, 2022.

                       The parties may not extend any of the above deadlines by stipulation;
                       instead, the parties must seek an extension by motion. Motions to
                       extend deadlines shall indicate whether any previous extensions were
                       requested.
       II.      Summary Judgment.

                A.     Parties shall comply with Local Civil Rule 7(h), which requires each party
                       submitting a motion for summary judgment to attach thereto a statement
                       of material facts for which the party contends there is no genuine dispute.
                       The movant’s statement shall be organized in numbered paragraphs, each
                       containing only one fact assertion. For each fact assertion, the moving
                       party shall include a precise citation to the portion(s) of the record(s) upon
                       which the party relies in fashioning the assertion.
        Case 1:18-cv-00378-APM Document 94 Filed 08/23/21 Page 2 of 2




             B.     Each party opposing the motion shall, in turn, submit a statement
                    responding to each material fact presented in the statement of the moving
                    party. The opposing party’s responsive statement shall be organized in
                    numbered paragraphs that correspond with those in the statement
                    submitted by the moving party. In each paragraph, the opposing party shall
                    (1) quote verbatim the undisputed material fact asserted by the moving
                    party; and (2) immediately below that quotation, indicate whether the
                    asserted fact is admitted or denied. If a fact assertion is denied or admitted
                    only in part, the party shall explain the basis for the denial and support it
                    with a specific citation to the record.

             C.     If an opposing party wishes to present additional undisputed material facts
                    not addressed in its response, it shall identify such facts in consecutively
                    numbered paragraphs at the end of its responsive statement of facts. If
                    additional fact allegations are made by the non-movant, the moving party
                    shall file a responsive statement of its own with its reply brief in the format
                    set forth in paragraph B.

             D.     The court may treat as admitted facts identified by the moving party in its
                    statement of material facts that are not controverted in the opposing party’s
                    responsive statement.

             E.     Any brief in excess of 15 pages shall include a table of contents and a table
                    of authorities.

      III.   Settlement.

             The parties are expected to continue to evaluate their respective cases for purposes
             of settlement. The court encourages the use of alternative dispute resolution—
             e.g., mediation or neutral case evaluation. The use of these methods is available
             at any time, as is a settlement conference before a magistrate judge. If the parties
             are interested in pursuing these options, they may contact chambers at any time.




Dated: August 23, 2021                                     Amit P. Mehta
                                                    United States District Court Judge




                                               2
